EJ-130

 

ATToRNEv on PARTY vuTHouT ATToRNEv; sTA're BAR NO.: l l l 664 FoR couRr use oM.Y
NAME: Michael A. Jacobs

F\RM NAME: Morrison & Foester LLP

STREET A°DRESS‘ 425 Marl<et Street

C'"f San Francisco STATE= CA ZlP CODE¢ 94105
TELEPHONE No.: 41 5 _268_']0()() FAx No.; 415-268-75 22
e-MAn.AoDREss: MJacobs@mofo.com

ATToRNEv FoR (name): VMWare, Inc_

@R|G|NAL JUDGMENT CRED|TOR m ASS|GNEE OF RECORD

UNITED sTATES ols'rRlcT couRT FoR THE NoR'rHERN Dls'rRlcT oF cALlFoRNlA
sTREET AooREss: 1301 Clay Street

MAlLiNG ADDRESS. Same

clTv AND ziP cone Oakland CA 94612
BRANCH NAME_ Northern District of California

 

 

 

 

Plaintiff; Phoenix Technologies Ltd. CASE NUMBER;
Defendant; VMware, lnc. lS-cv-014l4-I-ISG
[E EXECUT|ON (Money Judgment) |:I Limited Civi| Case
leT oF |:| PossEssloN oF |:l Personal Propeny D_q g'}‘§_'l‘é?q',"?~$é“§;g'a’ms)
l:l sALE |:| Real Property ' ' '

 

 

 

 

1. To the Sheriff or Marsha| of the County of: Santa Clara County (Sheriff) or the Northern District of Ca|ifomia (l\llarshall)
You are directed to enforce the judgment described below with daily interest and your costs as provided by |aw.

To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
(Name); VMware, lnc.
is the lXI originaljudgment creditor I:I assignee of record whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if not a 9. I:| See next page for information on real or personal property to be

natural P€rSOn, and lan known addfeSS)-' delivered under a writ of possession or sold under a writ ofsale.
_ 10. l:l This writ is issued on a sister-state judgment
\ phoenix Techn°|ogies Ltd_ l For items 11-17, see form MC-012 and form MC-013-INFO
Corporate Headquarters ' - 0.00
910 East Ham"ton Avenue' Suite 110 11. Tota| judgment (as entered orrenewed) $ 131 97
campbeu, california 95008 12. costs after judgment rccP 685.0901 s $ v 8-99
13. subtotal (add 11 and 12) $ 131 978-99
\_ _ ___| 14. Credits to principal (after creditto interest) $ 0.00
|:| Add't'°na' ludgmem debtors °n next page 15. Prir\cipal remaining due (subtract 14 from 13) $_____§J§_‘LB_Z&..SQ
5 Judgment entered on (date); 12/10/2013 16. Accrued interest remaining due per CCP $
685.050(b) (not on GC 6103.5 fees)
a E Judgment renewed on (dates) 17. Fee for issuance Of Writ $
18. Total (add15, 16, and 171 $___Mg

19. Levying officer:

a. Add daily interest from date of writ (at

fha legal rate on 15) (not on GC
b. I:I has been requested (see next page). 6103.5 fees) ............................................. $
b. Pay directly to court costs included in

11 and 17 (GC 6103.5, 68637; CCP

699. 520(i)) ................................................ $

20. [:I The amounts called form items 11- 19 are different for each
debtor These amounts are stated for each debtor on
Attachment 20

_\_ssuedonrdare).JAN 3 0 2019 mem by A:MQMWD€N

‘ NoTlcE To PERsoN sERon: sEE PAGE 3 Foé\iMPoRTANT 1NF0RMAT10N\.J | page 1 m

7. Notice of sale under this writ
a. LX\ has not been requested

8. I:l Joint debtor information on next page

 

 

 

 

 

 

 

Form Appmved lor Optional Use Code cf Civil Procedure. §%699.520, 71§.010§7;5€:;05
Judicial Ccuncil of Califomia ovemment ode. 1 .
EJ-130[Rev. January 1. 20151 WR|T OF EXECUT|ON www.muns,ca.gov

American LegulNet, lnr.
MMML~..QE

Case 4:15-cv-01414-HSG Document 509 Filed 01/29/19 Page 2 of 3 ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EJ-130
plaintiff Phoenix Technologies Ltd. °ASE"U§E:"ElRS_cV_Ol414_HSG (DMR)
Defendant: VMWal`e, InC»
21. I:I Additional judgment debtor (name, type of lega/entity
if not a natural person, and last known address): _ _
22. |:] Notice of sale has been requested by (name and address):
23. I:\ Joint debtor was declared bound by the judgment (CCP989-994)
a. on (daie): a. on (date):
b. name, type of legal entity if not a natural person, and b. name. type of legal entity if not a natural person, and
last known address ofjoint debtor: last known address of joint debtor:
c. l:\ Additional costs against certain joint debtors are itemized: I:I Below [:I On Attachment 23c
24. [:I (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. m Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable Complete (4) if (2) or (3) have been checked.)

(1) [I The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants. subtenants. named claimants, and other occupants of the premises

(2) I:I The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(3) I:] The unlawful detainer resulted from a foreclosure sale cfa rental housing unit. (An occupant not named in the
judgment may file a Claim of Right to Possession at any time up 'to and including the time the levying officer returns
to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP415.46
and 1174.3(a)(2).)

(4) lf the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was

not served in compliance with CCP 415.46 (item 243(2)), answer the following:
(a) The daily rental value on the date the complaint was filed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):
b. l:l Possession of personal property.
|:l lf delivery cannot be hadl then for the value (itemize in 24e) specified in the judgment or supplemental order.
c. l:\ Sale of personal property.
d. I:] Sale of real property.
e. The property is described: \:l Below I:l On Attachment 24e
EJ‘“°‘R°"~J*'""""Y "2°‘81 WR|T OF EXECUT|ON ragez¢ra

Americnn begslNet, lnc.
\\ww.Fgrm§WgrkElgy¢ mm ,

Case 4:15-cv-01414-l-lSG Document 509 Filed 01/29/19 Page 3 of 3

EJ -1 30

D fi=iaidriiii:: T§i¢&i:r::;hcnol°gies Lid- CASEN°§'?ElRS-cv-oi¢ii¢i-HSG (DMR)
e en an § ’ '

 

 

 

 

 

NOT|CE TO PERSON SERVED
WR|T OF EXECUT|ON OR SALE. Your rights and duties are indicated on the accompanying Notice ofLevy (form EJ-150).

WR|T OF POSSESS|ON OF PERSONAL PROPERTY. |f the levying officer is not able to take custody of the property, the levying
ofncer will demand that you turn over the property. lf custody is not obtained following demandl the judgment may be enforced as a
money judgment for the value of the property specified in the judgment cr in a supplemental order.

WR|T OF POSSESS|ON OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or. if service is by posting, within five days after service on youl the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises

EXCEPTlON lF RENTAL HOUS|NG UN|T WAS FORECLOSED. |f the residential property that you are renting-was sold in a
foreclosure, you have additional time before you must vacate the premises. |f you have a lease for a nxed terml such as for a year, you
may remain in the property until the term is up. |f you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.

EXCEPTlON |F YOU WERE NOT SERVED WlTH A FORiV| CALLED PREJUDGN|ENT CLAllVl OF RlGHT TO POSSESS|ON. lfyou
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possassion and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure

 

 

 

 

EJ-iS°iRW away 1-2°131 wRiT oi= ExEcuTioN j ramon

Ameri:sn LegaiN¢r, Inc.
www Fom]§wgrkF]gyy gm

